Jack Holt, Jr., Chief Justice. This case is before us on a petition for writ of prohibition. The petitioner, Eugene Reynolds d/b/a Renny’s Bail Bonds, claims that the Arkansas County Circuit Court has erroneously ordered forfeiture of a bond written by Reynolds and directed that he be held in contempt and jailed for failure to pay the bond. Reynolds contends the only bond written by him in this matter was to the Saline County Circuit Court and he is under no obligation to the Arkansas County Circuit Court. We deny the writ because the record contains none of the documents necessary to our resolution of the issues presented.  We have often recited the rule that parties seeking relief in this court must bring up a record sufficient to show the trial court has erred. Malone v. State, 294 Ark. 376, 742 S.W.2d 945 (1988). Here, the record contains neither the final order forfeiting bond nor the order holding petitioner in contempt, both of which form the basis for Reynolds’ petition for writ of prohibition. While petitioner’s brief abstracts such orders, they are not in the record. Also, Reynolds has not favored us with a copy of the bond at issue.  This court will not reverse based upon unsubstantiated allegations contained in the abstract on appeal or in the pleadings. Based upon the record before us, we have no alternative but to deny the relief requested. Writ denied.